                 UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION
                            No. 7:18-CV-34-D


U.S. BANK, N.A., as Trustee for
Green Tree 2008-HEI,

                       Plaintiff,

           v.                                     ORDER


MARTHA LEWIS, ROY NEIL LEWIS,
KELLY DIANE LEWIS, CLARA D.
LEWIS, RUBY A. BAZEN, and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,

                       Defendants.


     This matter is before the Court on the agreed motion of the

United States and the Plaintiff to ext\end the stay of discovery
                                            r
deadlines set forth in the Court's Order dated September 7,         2018,

from 120 to 210 days,     to allow such parties   tim~    to finalize and

execute settlement documents.

     On July 19, 2018, the Court stayed the discovery deadlines set

forth in the Scheduling Order issued May 11, 2018, for 60 days.        On

September 7, 2018, the Court extended the stay from 60 to 120 days.

Based upon a review of the Motion,      and incorporating the reasons

set forth therein,     the Motion is ALLOWED and the 120-day stay of

discovery deadlines set forth in the Court's Order dated September

7, 2018   [D.E. 15]   is extended to 210 days.    The United States and

the Plaintiff are further ordered to submit a joint status report

to the Court on or before the expiration of the 210-day stay.
SO ORDERED. This _f.Q_ day of November 2018.



                           United States District Judge
